uniform issue list no - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division tr elv st7 t aug attn legend state group c employees plan x plan y statute d statute e statute f dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date date date date date date date and date from your authorized representative concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code the code’ and the federal_income_tax treatment of certain transfers of funds from plan y to plan x the following facts and representations have been submitted pursuant to statute d the state created plan x in as a defined benefit pension_plan and retirement_system for the benefit of group c employees plan x is intended to meet the qualification requirements of sec_401 of the code to the extent that section applies to a governmental_plan under code sec_414 under statute d employee contributions to plan x are mandatory for group c employees effective date each participant has been required to contribute a certain percentage of their base annual salary to plan x in the form of a deduction from compensation the state is required to reduce the current salary of group c employees and pay the mandatory employee contribution directly to plan x in lieu of contributions by the individual participants no option to receive the mandatory_contributions in cash has ever been permitted such an option is specifically precluded by statute d the state has treated the mandatory employee contributions in a manner consistent with sec_414 of the code as such they have been treated as employer contributions for federal_income_tax purposes - pursuant to state statute the state also established plan y a defined contribution pension_plan qualified under sec_401 of the code plan y covers employees of the state and employees of any political_subdivision of the state that elects to participate in plan y employees participating in plan y are required to contribute a percentage of their compensation to plan y this amount is deducted by the employer each payroll_period and paid over to the plan’s trust statute f requires the state or other adopting employer to pick up and pay the mandatory_contributions to plan y pursuant to sec_414 of the code statute e as submitted to the internal_revenue_service the service in proposed form on date provides for the purchase of credited service for employees participating in plan x such as credited service for employment with a political_subdivision or agency of the state for leave of absence or military service the state proposes to implement a program under which an employee will have several options for purchasing credited service or for the reinstatement of forfeited credited service due to a prior refund of contributions two of the available options include employee payments made through payroll deduction or a direct trustee-to-trustee transfer from a code sec_401 plan including plan y these provisions will become effective upon the receipt of a favorable letter_ruling from the service concerning their tax consequences a covered_employee who is eligible to purchase credited service through payroll deduction is required to make an irrevocable election to purchase the credited service as permitted under statute e the irrevocable election must specify the number of payroll periods that deductions will be made from the employee’s compensation and the dollar amount_of_deductions for each payroll_period during the specified number of payroll periods the deductions will cease upon the earliest of the employee’s termination of employment with the employer the employee’s death or completion of the specified payroll deduction period if an employee terminates employment before all payments are made the employee’s benefits shall be based only on the payments actually made with respect to the credited service purchased under statute e the amounts paid under the payroll deduction program are paid_by the employer in lieu of contributions by the employee making the election and - the employee does not have the option of choosing to receive the contributed amounts directly in cash the state also proposes to allow employees to use funds from plan y for the limited purpose of purchasing credited service on behalf of employees participating in plan x or for the reinstatement of forfeited credited service under statute e plan x permits the acceptance of funds by reason of a direct trustee-to-trustee transfer from an account established for the benefit of an employee in plan y the amounts transferred from plan y will be applied to reduce the employee’s outstanding indebtedness at the time that the contributions are received by plan x based on the foregoing facts and representations you have requested the following rulings that amounts deducted and withheld from the salary of covered employees pursuant to statute d qualify as employee contributions that are picked up by the state under code sec_414 and as such are not included in gross_income for federal_income_tax purposes that amounts deducted and withheld from the salary of covered employees pursuant to statute d qualify as employee contributions that are picked up by the state under code sec_414 and as such do not constitute wages for federal_income_tax withholding purposes that amounts deducted and withheld from the salary of covered employees for purposes of purchasing additional credited service pursuant to statute e qualify as employee contributions that are picked up by the state under code sec_414 and as such are not included in the employee’s gross_income for federal_income_tax purposes that amounts deducted and withheld from the salary of covered employees for purposes of purchasing additional credited service pursuant to statute e qualify as employee contributions that are picked up by the state under code sec_414 and as such do not constitute wages for federal_income_tax withholding purposes that the picked-up contributions permitted under statutes d and e will not be treated as annual_additions for purposes of code sec_415 that amounts transferred in a direct trustee-to-trustee transfer to the plan x trust from an account established in an exempt trust for the benefit of the employee in plan y which is a code sec_401 qualified_plan to purchase additional credited service pursuant to statute e will not result in ordinary_income to the employee under sec_72 of the code with respect to ruling_request sec_1 and code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amount employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate plan x satisfies the criteria set forth in code sec_414 revrul_81_35 and revrul_81_36 by providing that the state will pick up and make contributions to plan x in lieu of contributions by eligible employees and that no employee will have the option of receiving such amount directly in cash instead of having it contributed to plan x accordingly with respect to ruling_request sec_1 and we conclude that the amounts deducted and withheld from the salary of covered employees to pay mandatory employee contributions pursuant to statute d are picked up by the state within the meaning of sec_414 of the code and that such amounts will be treated as employer contributions and will not be includable in employees’ gross_income for the taxable_year in which such amounts are contributed with respect to ruling_request sec_3 and statute e provides for the purchase of additional credited service for employees participating in plan x if a group c employee elects to purchase additional credited service under one of the provisions of statute e and agrees to do so by payroll deduction the employee and the state may further agree that the state will pick up the contributions that the employee is required to pay for the purchase of additional credited service any election to have payroll deductions for the purchase of additional credited service picked up by the state is irrevocable statute e provides that the state will pay the picked-up amount directly to plan x in lieu of such payment by the employee the payroll deductions shall continue to be picked up until the earlier of termination of employment or the completion of all the required_payments for the additional credited service statute e further provides that the covered_employee will not have the option of choosing to receive the picked-up amounts instead of having them paid_by the state to plan x accordingly we conclude that the amounts deducted and withheld from the salary of covered employees to purchase additional credited service pursuant to statute e are picked up by the state within the meaning of sec_414 of the code and that such amounts will be treated as employer contributions and will not be included in employees’ gross_income for the taxable_year in which such amounts are contributed because we have determined with respect to mandatory employee contributions under statute d and additional service_credit contributions under statute e that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from the salaries of group c employees with respect to such picked-up amounts with respect to ruling_request sec_415 of the code provides in general that a participant’s benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's average compensation_for the high_three_years the percent of compensation limit under sec_415 does not apply to governmental plans sec_415 of the code provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's_compensation sec_1 d of the income_tax regulations provides in part that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of determining the maximum limitations under code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other additions described in code sec_415 however employee contributions that are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly we conclude that the picked-up contributions under statutes d and e will not be treated as annual_additions for purposes of code sec_415 with respect to ruling_request sec_402 of the code provides in pertinent part that the amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to such distributee in the year in which so distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 holds that where a participant’s interest is transferred from a_trust forming part of one qualified employees’ plan to a_trust forming part of another qualified_plan no taxable_income will be recognized to the participant by reason of such transfer therefore with respect to ruling_request we conclude that amounts transferred in a direct trustee-to-trustee transfer from an employee’s account in the plan y trust to such employee’s account in the plan x trust in order to purchase additional credited service pursuant to statute e will not result in ordinary_income to the employee under sec_72 of the code by reason of such transfer these rulings are based on the assumption that plans x and y will be qualified under sec_401 of the code at the time of the proposed contributions and distributions this ruling is based on the conditions that a a group c employee who elects to purchase a particular type of past_service_credit may not make more than one irrevocable election to purchase that type of service_credit and b a group c employee may make more than one irrevocable election to purchase past_service_credit provided any subsequent election is for the purchase of a different type of the past_service_credit is irrevocable and does not alter or amend the terms and conditions of any prior election to purchase past_service_credit proposed pick-up contributions for the purchase of additional credited service under plan x cannot commence prior to the later of the date statute e as submitted to the service in proposed form on date is signed or put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact of this office at sincerely yours i donzell h littlejohn acting manager employee_plans technical group enclosures deleted copy of the ruling letter notice of intention to disclose notice cc
